76 F.3d 391
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mike YELLEN, Plaintiff-Appellant,v.D.R. BUSSER, Program Administrator;  J. Kelley, Defendants-Appellees.
No. 95-15888.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 25, 1996.

Before:  ALARCON, HALL and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Mike Yellen appeals pro se the district court's denial of his request to proceed in forma pauperis in the district court in his civil rights action under 42 U.S.C. § 1983.   Yellen contends that the district court' decision required him to choose between paying a filing fee and purchasing supplies necessary to support himself.


3
A district court's denial of leave to proceed in forma pauperis is reviewed for an abuse of discretion.  O'Loughlin v. Doe, 920 F.2d 614, 617 (9th Cir.1990).   A district court is entitled to consider a petitioner's "own economic choices about how to spend his money, as between his filing fee and comforts purchased in the prison commissary."  Olivares v. Marshall, 59 F.3d 109, 112 (9th Cir.1995).   The district court noted that Yellen earned $140 per month from his prison job, and found that "on 31 of the 51 days represented, the balance in plaintiff's [prison trust] account exceeded the $120 filing fee."   The court also noted the various items that Yellen purchased with his personal funds, and concluded that he was financially capable of paying the filing fee but preferred to spend his money on other nonessential items.   The district court did not abuse its broad discretion in denying Yellen's application for in forma pauperis status.   See id.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3